

115 HRES 523 IH: Expressing disapproval of any act of the President to grant to himself or any member of his family, including those related solely by marriage, a reprieve or pardon for an offense against the United States.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 523IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Ms. Bass (for herself, Mr. Al Green of Texas, Ms. Barragán, Mr. Blumenauer, Mr. Delaney, Mr. DeSaulnier, Mrs. Dingell, Mr. Gallego, Mr. Gutiérrez, Ms. Hanabusa, Mr. Huffman, Ms. Jayapal, Mr. Krishnamoorthi, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Mr. McGovern, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore, Ms. Blunt Rochester, Mr. Sherman, Mr. Conyers, Mr. Cummings, Mr. Richmond, Ms. Jackson Lee, Mr. Pallone, Ms. Fudge, Ms. Adams, Mr. Evans, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Meeks, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Ms. Eddie Bernice Johnson of Texas, Mrs. Beatty, Ms. Wilson of Florida, Mr. Soto, Mr. Thompson of Mississippi, Mrs. Watson Coleman, Ms. Judy Chu of California, Mr. Raskin, Mr. Payne, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing disapproval of any act of the President to grant to himself or any member of his family, including those related solely by marriage, a reprieve or pardon for an offense against the United States. 
That the House of Representatives disapproves of the President granting to himself or any member of his family, including those related solely by marriage, any reprieve or pardon, or any commutation of a sentence, for any offense against the United States.  